DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
While the examiner knows Applicant submitted amendments, in their current form, absent arguments the office is unclear as to how the newly presented claims avoid the art.

Claim Objections
Claim 18 is objected to because of the following informalities:  line 3 of claim 18 recites, “an programmable” The office notes “a programmable” would be more accurate grammatically.  Appropriate correction is required.

Claim 22 recites, “said wind capture blades” in lines 1 and 4, but appears to accidentally refer to said blade in the singular as “said wind capture blade” in line 3.  The office suggests this element rendered the singular into a plurality to match case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 21 recite “a majority of said inner blade length” (once in claim 15, twice in claim 21) however  the antecedent blade precedence was established for “inner blade rod length”.  The office presumes Applicant intended this and should amend rod into the language to make clear the portion of the inner blade element being a referred to.
Similarly claims 15 and 21 recite, “said inner blade sleeve” when there has been no established inner blade sleeve.  The office presumes applicant intended outer blade sleeve as this is the only element for which antecedence was established of a sleeve type. 
Claim 18 recites, “said inner blade shaft” when there has been no antecedence established for such.  The office presumes Applicant intended, “said inner blade rod” as this feature has been established in the independent claim.
All dependent claims carry forward the above indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/172443 to Bosello (B1) in view of US 8,410,622 to Wallach et al. (W1) and US 4,029,434 to Kenney K1).

In Re Claim 1:
B1 teaches:
	A variable tilting windmill device having a facing direction for capturing kinetic energy form a wind having a blowing direction comprising: [Title, Abstract]
	A rotating drive shaft (Figure 2, and figure 5a, element A) [Page 4, ll. 23-25.] having a first end and a second end, [Page 8, ll. 7-10 disclose a direct or indirect connection to a power take off device i.e. drive shaft.]
	A central hub (Figure 3, B1, B) connectively attached to said first end having a plurality of wind capture arms (P1) comprising: [Figure 3.]
	A wind capture blade(Figure 2, P)  having a capture surface (P3) and a slicing edge(P2) comprising, [Per Figure 1 it can be seen the blades (P, have a flat surface and a thin edge)]
		An outer blade sleeve (P1) having a perimeter and a base end having a rotating gear (Figure 3, P4) attached around to said wind capture blade at a perimeter, said sleeve enclosing a majority of the length of the blade P, connectively attached to said central hub with a rotating sleeve cup positioned around said inner blade sleeve. [Figure 3, shows the inner end of the blade sleeve has a bushing/cup prior to the gearing.]
		A drive gear(M2, M3, M4) connectively attached to said shaft at a right angle enabling a rotation of said wind capture blade. [Page 6, ll. 16-26. Although the claim does not make precise the specifics of what part of the gear is at a right angle orientation to the shaft, the office notes that gears M2-M4 extend their teeth outward at a right angle from the axis X1 of shaft A.]

B1 does not teach:
	A drive motor and clarify the majority of said sleeve bearing being 51% or more. 

W1 teaches:
	It can be highly desirable to utilize individualized right angle gear step servo head motors, one per blade for individually controlling each blade of a wind turbine through rotation. [Co. 2, ll. 20-53.] This can include sensors and computers acting as controllers for calculating signals from for example wind speed and wind direction sensors. [Col. 1, ll. 50 - Col. 2, ll. 53.]This permits the system to control the orientation of each blade precisely throughout rotation for an ideal angle of attack wind capture efficiency system, as well emergency control of the angle of attack should the wind become too strong and improved startup with a motor. [Col. 13, ll. 30-26, Col. 11. 25-37.]  This permits at least positive and negative 90 degree control [Figures 2 and 3.]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor units for each blade of the system, in response to a controller receiving wind direction inputs from a 

K1 teaches:
	It is known that wind turbine blades can experienced increased strain when the shaft for rotating and pitch change is also the sole shaft for carrying the centrifugal forces, and this can result in undesirable increased wear and need for repair. [Col. 1, ll. 11-25.]  K1 has solved this by using an inner rod (24) that directly attaches to an inner end connection, and an outer end affixed to the blade tip. Capable of flexing and twisting, that carries all the centrifugal force, so that a sleeve in the form of blade(, Figures1-3, 23) and inner end(17) can affix the pitch rotations and changes without also carrying the centrifugal force. Col. 1, ll. 25-56.]  This can also permit a secured additional means of attachment for redundancy. [same citation.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which includes a long tube, (P1), to place inside that tube an inner rod as taught by K1, such that the inner rod would directly connect to the central hub(B) and an outer blade tip, thus the inner rod would  carry all the centrifugal force, allowing the outer sleeve (P1) at its inner end to carry the turning forces and bearing rotation sleeve forces on their own, resulting in increased longevity in the turning supports, reduced maintenance needs, and redundancy of blade attachment.  This would yield each central hub and blade array having a sleeve (P1) which the blade(P2) is attached to for turning and rotation, independent of an inner rod that also runs to the ends of the tube (P1) and blade, and at its inner end is affixed to B1 in a manner to carry all of the 

In Re Claims 16, 18, and 20 
B1 as modified in claim 15 teaches:
	(Claim 16) the new device of claim 15, wherein said wind capture blades further comprise rotation perpendicular to said wind blowing direction during rotation of said windmill device when said wind capture blade is present in an upper half of a rotation cycle around said rotating drive shaft and said wind capture blades are rotated parallel to said wind blowing direction during rotation when said wind capture blade is present in a lower of said rotation cycle around said rotating drive shaft. [B1, Fig. 1 shows the blade at the top of the cycle is perpendicular to W, and at the bottom is parallel.]
	(Claim 18) A wind vane (Figure 1, T1) device having a wind direction vector, 
Such that rotation of this provides rotation control based on said wind direction vector,  [Page 10, ll. 9-24.]

B1 as modified in claim 1 does not teach:
	A drive controller having rotation based control on said wind direction vector, and a plurality of drive motors operationally attached to said drive controller to operate said drive gears enabling a programmable automated clockwise rotation up to 90 degrees of said wind capture blades about said inner blade shaft and a counterclockwise rotation up to 90 degrees of said wind capture blades about said inner blade shaft depending upon said wind direction vector. 

W1 further teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor units for each blade of the system, in response to a controller receiving wind direction inputs from a rudder as taught by W1, so that they can be maintained in an ideal orientation to the wind for a longer time before release, increasing energy efficiency, as well as permitting braking or lowering the speed during excessive winds, and an easier start up.  This would yield the limitation of the blades moving from a 90 degree rotation from capture to slicing only when it was efficient or desired rather than incrementally throughout rotation.  
(Claim 20) further comprising an electrical generator connectively attached to said drive shaft enabling a generation of electricity. [B1 discloses in Col. 8, ll. 7-19 a power generator affixed to the main shaft.]

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, K1, and W1 as applied to claim 15 above, and further in view of further in view of W1 and US 2016/0377055 to Rao et al. (R1).

In Re Claim 17:
B1 as modified in claim 15 teaches:
	The device of claim 15, wherein said wind capture blades have a push orientation positioned wherein said capture surface is positioned facing an on-coming wind and are rotated by said wind through a rotation of some value up to 180 degrees where that orientation shifts with respect to wind direction incrementally, and are then rotated 90 degrees over the 180 degree arc in incremental steps, to present said slicing edge in the direction of said wind enabling said wind capture blade to present a minimized aerodynamic profile in the direction of said wind. [B1, Figure 3 shows the two orientations at 180 degree offset and the transition from P2 to P3.]

B1 as modified in claim 15 does not teach:
	Wherein the wind is positioned directly facing the incoming wind in a 90 degree orientation through a rotation of a shaft between 120 and 240 degrees, before rotating to a slicing edge. 

W1 teaches:
	It can be highly desirable to utilize individualized right angle gear step servo head motors, one per blade for individually controlling each blade of a wind turbine through rotation. [Co. 2, ll. 20-53.] This can include sensors and computers for calculating signals from for example wind speed and wind direction sensors. [Col. 1, ll. 50 - Col. 2, ll. 53.]This permits the system to control the orientation of each blade precisely throughout rotation for an ideal angle of attack wind capture efficiency system, as well emergency control of the angle of attack should the wind become too strong and improved startup. [Col. 13, ll. 30-26, Col. 11. 25-37.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor 

R1 teaches:
	It is well-known in the art that one efficient energy capture blade orientation is one where the blades remain in such an orientation for 60 to 180 degrees. [Page 3, ¶36.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a known in the art schedule for its blade capture verse slice orientation imposed by the controller of W1, such as that taught by R1, which teaches that one efficiency capture orientation can be the blades in such a position for 60 to 180 degrees.  This would yield includes values to select for which fall within the 120 to 240 and would seem to represent the 180 degree opposition orientation originally taught by B1.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 K1, and W1 as applied to claim 15 above, and further in view of US 9,657,713 to Shirakawa et al. (S1).

In Re Claim 19:
B1 as modified in claim 15 teaches:
	The device of claim 15, where in there is a rotating drive shaft to enable rotation of said rotating drive shaft about an attachment point. [B1, said shaft must be supported for rotation.]


	Explicit recitation of bearing for attaching to said drive shaft.

S1 teaches:
	A known in the art connection method for affixing one end of a turbine shaft( Figure 2, 20) through rolling bearings(30, 31, 33) to a drive shaft of a rotor(41) for a generator. [Col. 3, ll. 64-67, Col. 4, ll. 44-56.] This is a known in the art manner of supporting such turbines for power extraction, that S1 advantageously used for improved machining and securement to the rotating features and support.  Col. 1, ll. 14-31, 45-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which does not specify the nature of the connection between shaft and drive shaft, to using a rolling bearing at a middle region to support said shafts, and a connection in this region to rotor as taught by S1 and B1 which discloses connecting through any means to a power take off, for the purpose of providing a known in the art solution for supporting the shaft feature that can be advantageously and more precisely machined for proper support.  This would yield the limitation of bearing attached to said shaft.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, W1, K1, and S1.
In Re Claim 21:
B1 teaches:
	A variable tilting blade windmill device for capturing kinetic energy from a wind having a comprising [Title, Abstract]
	A rotating drive shaft (Figure 2, and Figure 5B, element A) [Page 4, ll. 23-25.] having a first end and second end, [Page 8, ll. 7-10 disclose a direct or indirect connection to a power take off device i.e. 
	A first central hub (Figure 3, B1, B) connectively attached to said first end having a plurality of wind capture arms (P1) comprising: [Figure 3.]
	A wind capture blade(Figure 2, P)  having a capture surface (P3) and a slicing edge(P2) comprising, [Per Figure 1 it can be seen the blades (P, have a flat surface and a thin edge.]
		An outer blade sleeve (P1) enclosing a majority of the length of the blade P, having a rotating gear(Figure 3, P4) connectively attached to said wind capture blade with a rotating sleeve cup positioned around said inner blade sleeve [Figure 3, shows the inner end of the blade sleeve has a bushing/cup prior to the gearing.]
		A drive gear(M2, M3, M4) connectively attached to said shaft at a right angle enabling a rotation of said wind capture blade. [Page 6, ll. 16-26. Although the claim does not make precise the specifics of what part of the gear is at a right angle orientation to the shaft, the office notes that gears M2-M4 extend their teeth outward at a right angle from the axis X1 of shaft A.]
A second central hub (Figure 3, B1, B) connectively attached to said second free end having a plurality of wind capture arms (P1) comprising: [Figure 5B shows two ends of the device.]
	A wind capture blade(Figure 2, P)  having a capture surface (P3) and a slicing edge(P2) comprising, [Per Figure 1 it can be seen the blades (P, have a flat surface and a thin edge.]
		An outer blade sleeve (P1) enclosing a majority of the length of the blade P, having a rotating gear(Figure 3, P4) connectively attached to said wind capture blade with a rotating sleeve cup positioned around said inner blade sleeve [Figure 3, shows the inner end of the blade sleeve has a bushing/cup prior to the gearing.]
		A drive gear(M2, M3, M4) connectively attached to said shaft at a right angle enabling a rotation of said wind capture blade. [Page 6, ll. 16-26. Although the claim does not make precise the 

B1 does not teach:
	A drive motor and clarify the majority of said sleeve bearing being 51% or more and a bearing affixing said system. 

W1 teaches:
	It can be highly desirable to utilize individualized right angle gear step servo head motors, one per blade for individually controlling each blade of a wind turbine through rotation. [Co. 2, ll. 20-53.] This can include sensors and computers acting as controllers for calculating signals from for example wind speed and wind direction sensors. [Col. 1, ll. 50 - Col. 2, ll. 53.]This permits the system to control the orientation of each blade precisely throughout rotation for an ideal angle of attack wind capture efficiency system, as well emergency control of the angle of attack should the wind become too strong and improved startup with a motor. [Col. 13, ll. 30-26, Col. 11. 25-37.]  This permits at least positive and negative 90 degree control [Figures 2 and 3.]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor units for each blade of the system, in response to a controller receiving wind direction inputs from a rudder as taught by W1, so that they can be maintained in an ideal orientation to the wind for a longer time before release, increasing energy efficiency, as well as permitting braking or lowering the speed during excessive winds, and an easier start up.  This would yield the limitation of the blades moving from 

K1 teaches:
	It is known that wind turbine blades can experienced increased strain when the shaft for rotating and pitch change is also the sole shaft for carrying the centrifugal forces, and this can result in undesirable increased wear and need for repair. [Col. 1, ll. 11-25.]  K1 has solved this by using an inner rod (24) that directly attaches to an inner end connection, and an outer end affixed to the blade tip. Capable of flexing and twisting, that carries all the centrifugal force, so that a sleeve in the form of blade(, Figures1-3, 23) and inner end(17) can affix the pitch rotations and changes without also carrying the centrifugal force. Col. 1, ll. 25-56.]  This can also permit a secured additional means of attachment for redundancy. [same citation.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which includes a long tube, (P1), to place inside that tube an inner rod as taught by K1, such that the inner rod would directly connect to the central hub(B) and an outer blade tip, thus the inner rod would  carry all the centrifugal force, allowing the outer sleeve (P1) at its inner end to carry the turning forces and bearing rotation sleeve forces on their own, resulting in increased longevity in the turning supports, reduced maintenance needs, and redundancy of blade attachment.  This would yield each central hub and blade array having a sleeve (P1) which the blade(P2) is attached to for turning and rotation, independent of an inner rod that also runs to the ends of the tube (P1) and blade, and at its inner end is affixed to B1 in a manner to carry all of the centrifugal force, that is covered by sleeve (P1) at least from the gear (P4 for turning) to the end of the blade, and thus encloses the inner rod for a majority of its surface. 


	A known in the art connection method for affixing one end of a turbine shaft( Figure 2, 20) through rolling bearings(30, 31, 33) to a drive shaft of a rotor(41) for a generator. [Col. 3, ll. 64-67, Col. 4, ll. 44-56.] This is a known in the art manner of supporting such turbines for power extraction, that S1 advantageously used for improved machining and securement to the rotating features and support.  Col. 1, ll. 14-31, 45-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which does not specify the nature of the connection between shaft and drive shaft, to using a rolling bearing at a middle region to support said shafts, and a connection in this region to rotor as taught by S1 and B1 which discloses connecting through any means to a power take off, for the purpose of providing a known in the art solution for supporting the shaft feature that can be advantageously and more precisely machined for proper support.  This would yield the limitation of bearing attached to said shaft.

In Re Claims 22, and 24-25: 
B1 as modified in claim 21 teaches:
	(Claim 22) the new device of claim 21, wherein said wind capture blades further comprise rotation perpendicular to said wind blowing direction during rotation of said windmill device when said wind capture blade is present in an upper half of a rotation cycle around said rotating drive shaft and said wind capture blades are rotated parallel to said wind blowing direction during rotation when said wind capture blade is present in a lower of said rotation cycle around said rotating drive shaft. [B1, Fig. 1 shows the blade at the top of the cycle is perpendicular to W, and at the bottom is parallel.]
	(Claim 24) A wind vane (Figure 1, T1) device having a wind direction vector, 
Such that rotation of this provides rotation control based on said wind direction vector,  [Page 10, ll. 9-24.]

B1 as modified in claim 1 does not teach:
	A drive controller having rotation based control on said wind direction vector, and a plurality of drive motors operationally attached to said drive controller to operate said drive gears enabling a programmable automated clockwise rotation up to 90 degrees of said wind capture blades about said inner blade shaft and a counterclockwise rotation up to 90 degrees of said wind capture blades about said inner blade shaft depending upon said wind direction vector. 

W1 further teaches:
	It can be highly desirable to utilize individualized right angle gear step servo head motors, one per blade for individually controlling each blade of a wind turbine through rotation. [Co. 2, ll. 20-53.] This can include sensors and computers acting as controllers for calculating signals from for example wind speed and wind direction sensors. [Col. 1, ll. 50 - Col. 2, ll. 53.]This permits the system to control the orientation of each blade precisely throughout rotation for an ideal angle of attack wind capture efficiency system, as well emergency control of the angle of attack should the wind become too strong and improved startup. [Col. 13, ll. 30-26, Col. 11. 25-37.]  This permits at least positive and negative 90 degree control [Figures 2 and 3.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor units for each blade of the system, in response to a controller receiving wind direction inputs from a rudder as taught by W1, so that they can be maintained in an ideal orientation to the wind for a longer time before release, increasing energy efficiency, as well as permitting braking or lowering the speed 
(Claim 25) further comprising an electrical generator connectively attached to said drive shaft enabling a generation of electricity. [B1 discloses in Col. 8, ll. 7-19 a power generator affixed to the main shaft.]

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, K1, S1, and W1 as applied to claim 21 above, and further in view of further in view of W1 and (R1).

In Re Claim 23:
B1 as modified in claim 21 teaches:
	The device of claim 21, wherein said wind capture blades have a push orientation positioned wherein said capture surface is positioned facing an on-coming wind and are rotated by said wind through a rotation of some value up to 180 degrees where that orientation shifts with respect to wind direction incrementally, and are then rotated 90 degrees over the 180 degree arc in incremental steps, to present said slicing edge in the direction of said wind enabling said wind capture blade to present a minimized aerodynamic profile in the direction of said wind. [B1, Figure 3 shows the two orientations at 180 degree offset and the transition from P2 to P3.]

B1 as modified in claim 21 does not teach:
	Wherein the wind is positioned directly facing the incoming wind in a 90 degree orientation through a rotation of a shaft between 120 and 240 degrees, before rotating to a slicing edge. 


	It can be highly desirable to utilize individualized right angle gear step servo head motors, one per blade for individually controlling each blade of a wind turbine through rotation. [Co. 2, ll. 20-53.] This can include sensors and computers for calculating signals from for example wind speed and wind direction sensors. [Col. 1, ll. 50 - Col. 2, ll. 53.]This permits the system to control the orientation of each blade precisely throughout rotation for an ideal angle of attack wind capture efficiency system, as well emergency control of the angle of attack should the wind become too strong and improved startup. [Col. 13, ll. 30-26, Col. 11. 25-37.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize individually computer controlled gear/motor units for each blade of the system as taught by W1, so that they can be maintained in an ideal orientation to the wind for a longer time before release, increasing energy efficiency, as well as permitting braking or lowering the speed during excessive winds, and an easier start up.  This would yield the limitation of the blades moving from a 90 degree rotation from capture to slicing only when it was efficient or desired rather than incrementally throughout rotation.  

R1 teaches:
	It is well-known in the art that one efficient energy capture blade orientation is one where the blades remain in such an orientation for 60 to 180 degrees. [Page 3, ¶36.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1 to utilize a known in the art schedule for its blade capture verse slice orientation imposed by the controller of W1, such as that taught by R1, which teaches that one efficiency capture orientation can be the blades in such a position for 60 to 180 .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745